Citation Nr: 1640273	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-00 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee degenerative joint disease (DJD), status post medial meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1976 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for left knee DJD, status post medial meniscectomy; and assigned an initial 10 percent rating effective November 26, 2008 (the date VA received the Veteran's claim for compensation for this disability).  The Veteran appealed the initial 10 percent rating assigned to the above-cited disability to the Board.

In August 2011, the Veteran failed to appear for a hearing before a Veterans Law Judge at the above RO (Travel Board hearing).  In a VA Memo, dated in November 2011, VA personnel indicated that they telephoned the Veteran to update his new residential address because his hearing notification letter had been returned as undeliverable.  The Veteran informed the VA personnel that he did not desire a hearing.  38 C.F.R. § 20.702 (e) (2015).  Thus, the Board will proceed with its appellate consideration of the claim.

The issue on appeal was previously remanded by the Board in August 2015 for further evidentiary development of requesting outstanding post-service Social Security Administration (SSA) disability records and to obtain a VA examination for the Veteran's knee disability.  This was accomplished, and the claim was readjudicated in a February 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's left knee disability has been manifested by normal extension, with flexion, at worst, to 90 degrees, without lateral instability or recurrent subluxation, but with symptomatic removal of the semilunar cartilage.

2.  For the entire initial rating period on appeal, the Veteran's left knee scar not painful, unstable, and was less than 39 square centimeters.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for a rating in excess of 10 percent for the Veteran's left knee DJD have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

2.  For the entire initial rating period on appeal, the criteria for a separate 10 percent rating, but no higher, for the Veteran's left knee disability, manifested by the residuals of a meniscectomy, have been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for the left knee disability, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, Social Security Administration records, and statements from the Veteran and his representative.  The Veteran was also afforded VA examinations in March 2009 and October 2015.  VA must provide an examination that is adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examinations administered in this case include reports written after review of clinical findings, an interview with the Veteran, range of motion testing, and specific findings indicating the nature and functional limitations of the Veteran's knee disability.  For these reasons, the Board finds that the VA examinations are adequate for rating purposes and no need for a remand is warranted.  Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran is contesting the disability evaluation that was assigned following the grant of service connection for his disability.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  See Fenderson, at 126-27.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board finds that the Veteran's left knee symptoms have remained relatively consistent throughout the entire initial rating period on appeal; as such, staged ratings are not warranted.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Pain on movement, swelling, deformity, or atrophy of disuse is relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis for Left Knee Disability

The Veteran's left knee disability has been rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, under Diagnostic Code 5210-5260 for painful motion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27 (2015). 

The Veteran contends that his left knee disability is more severe than what is contemplated by the currently assigned 10 percent rating.  For the reasons discussed below, the Board finds that the Veteran's left knee disability warrants a separate rating under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage. 

The relevant rating criteria include Diagnostic Code 5010, which instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  For purpose of rating disability from arthritis, the elbow is considered a major joint.  38 C.F.R. § 4.45 (f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

The evidence includes a March 2009 VA knee examination report.  During the evaluation, the Veteran reported moderate to severe knee pain.  He also stated that the left knee locked, swelled, clicked, and popped with normal activity.  He denied the use of a brace or use any assistive device.  The Veteran stated that he was self-employed as a handyman.  Upon physical examination, range of motion testing showed flexion of the left knee limited to 115 degrees and extension was to 0 degrees with objective evidence of pain.  After repetitive motion, flexion of the left knee was limited to 90 degrees and extension was to 0 degrees.  There was no ankylosis or instability of the knee.  

SSA disability records include a February 2014 General Physical Examination.  Range of motion testing of the left knee resulted in normal extension and flexion limited to 120 degrees.  
In an October 2015 VA knee examination, the Veteran was diagnosed with knee meniscal tear in 1979 and arthritis of the left knee.  The Veteran reported flare-ups of the left knee associated with going down stairs, bending or squatting, and working on his knees without knee pads.  Upon physical examination, range of motion testing showed flexion of the left knee limited to 125 degrees and extension was to 0 degrees with objective evidence of pain during flexion.  Pain was noted to cause functional loss.  After repetitive use testing, there was no additional functional loss or range of motion.  There was no ankylosis of the left knee.  There was no history of recurrent subluxation or lateral instability; however, the Veteran was noted to have a history of recurrent effusion after standing or walking for a long period of time.  The examiner also indicated that the Veteran had a scar on the medial side of the left knee, but the scar was not painful or unstable and did not have a total area equal to or greater than 39 square centimeters.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's left knee disability warrant a separate 10 percent rating due to symptoms associated with his left knee meniscus conditions.  As the Veteran has been shown to have meniscus repair in the left knee knees (meniscectomy in 1979), the Board has considered the applicability of Diagnostic Code 5258 and 5259, which pertain to the semilunar cartilage, or meniscus. 

Regarding Diagnostic Code 5259, the evidence demonstrates that the Veteran's post-operative knee is symptomatic.  The evidence discussed above shows that the Veteran's left knee has resulted in subjective evidence of pain, locking, and popping.  See March 2009 VA examination report.  The Board finds that the Veteran is competent to report symptoms of pain, swelling, and locking as these are observable symptoms and there is no evidence indicating the statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the October 2015 VA examiner indicated that there was a history of recurrent effusion after standing or walking for a long period of time.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating for the left knee is warranted under Diagnostic Code 5259 for the entire initial rating period on appeal.  The Board notes that the 10 percent rating assigned herein is a separate rating in addition to the currently assigned 10 percent evaluation for painful motion. 

The Board further finds that higher or separate rating in excess of 10 percent for the Veteran's left knee disability is not warranted.  Under Diagnostic Code 5259, a 10 percent rating is the maximum assignable under Diagnostic Code 5259 for post-operative cartilage removal.

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  The evidence demonstrates that the Veteran has a history of meniscectomy on his left knee in 1979.  As the Veteran's left meniscus has been surgically repaired and is not dislocated as contemplated under Diagnostic Code 5258, this code does not apply. 

As noted above, the Veteran's arthritis, which includes consideration of painful motion (see Diagnostic Code 5003) is has already been granted a 10 percent rating by the AOJ.  Further, a rating in excess of 10 percent or separate ratings under Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension) are not warranted as the Veteran's limitation of motion has been limited to, at worst, to 90 degrees in flexion after repetitive use testing and with normal extension.  
38 C.F.R. § 4.71a.  Accordingly, higher ratings under these codes are not warranted. 

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis of the left knee.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  The evidence does not show that the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  During the VA examinations discussed above, the Veteran's gait was normal and he did not require assistive devices, including a cane or brace.  The Veteran has also reported that increased walking, standing, or squatting often started flare-ups of his knees.  Despite the Veteran's reports of increased symptoms during flare-ups, the VA examiners noted that the Veteran did not have additional limitation of motion of left knee following repetitive use testing.

Further, the Board finds that separate or higher rating is not warranted under Diagnostic Code 5257 for lateral instability of the left knee.  The VA examinations discussed above noted that the Veteran did not have ligamental instability.  Although the Veteran has reported giving way of his knee during the March 2009 VA examiner, there was no objective evidence of instability of the left knee joint during any VA examination.  See Dorland's Illustrated Medical Dictionary 944 (32nd ed. 2012) ("functional instability" defined as inability of a joint to maintain support during use).  The Board finds that specific clinical findings in the VA examinations discussed above and in private treatment records, showing no instability of either knee, is more probative than general assertions of instability of the knee giving out.  As such, a separate rating on the basis of other impairment of the knee, including recurrent subluxation or lateral instability, is not warranted. 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board further finds that separate compensable ratings for the Veteran's left knee scar is not warranted for the entire rating period on appeal.  The October 2015 VA examiner specifically noted that the Veteran's knee scar was not painful, unstable, and was less than 39 square centimeters.  As such, a separate compensable rating for the left knee scar is not warranted.

The Board has also considered the Veteran's contentions that his left knee disability is more severe than as reflected by the currently assigned rating.  The Board acknowledges that the Veteran is competent to report symptoms, such as pain and limitation of motion, because this requires only personal knowledge as it comes to her through his senses.  Layno, 6 Vet. App. 469.  He is not, however, competent to identify a specific level of disability of his disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which the knee disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds the VA examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).

In sum, the Board finds that, for the entire initial rating period on appeal, a rating in excess of 10 percent for left knee DJD is not warranted.  However, the Board finds that a separate rating of 10 percent, but no higher, for the Veteran's left knee disability is warranted for symptomatic removal of the semilunar cartilage.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the left knee disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that all the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The musculoskeletal schedular rating criteria, Diagnostic Codes 5256 through 5263, specifically provide for disability ratings of the knee and leg based on ankylosis, subluxation or lateral instability, cartilage dislocation or removal, limitation of flexion, limitation of extension, nonunion or malunion of the tibia and fibula, and genu recurvatum.  In this case, considering the lay and medical evidence, the Veteran's service-connected left knee disability is manifested by normal extension, with flexion, at worst, to 90 degrees, without lateral instability or recurrent subluxation, but with symptomatic removal of the semilunar cartilage.  These symptoms are part of the schedular rating criteria for knees and leg, Diagnostic Codes 5256 through 5263 (which also incorporate various orthopedic factors that limit motion or function of the lumbar spine, such as pain).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Moreover, the Veteran's scar has not been found to be painful or unstable and has not been shown to cover an area of at least 39 square inches. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left knee, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, the Board does not find that a claim for a total disability rating due to individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  During the October 2015 VA examination, the examiner indicated that the Veteran's left knee disability impacted his ability to perform occupational tasks in that the Veteran had difficulties in squatting, climbing and going down stairs.  Although the October 2015 VA examiner opined that the Veteran's left knee disability impacted his ability to perform occupational tasks, there was no indication that it prevented him from working.  Moreover, SSA disability records show that the Veteran was awarded disability benefits, primarily, as a result of a back disorder, i.e., a nonservice-connected disability.  The Veteran has also not alleged that he is unable to obtain or maintain substantially gainful employment solely as a result of his left knee disability.  Accordingly, the Board concludes that a claim for TDIU has not been reasonably raised by the record.


ORDER

A rating in excess of 10 percent for left knee DJD is denied.

A separate rating of 10 percent, but no higher, for symptomatic removal of the semilunar cartilage of the left knee is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


